Order entered May 20, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-01355-CR

                               BENJAMIN ANDERSON, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 86th Judicial District Court
                                     Kaufman County, Texas
                                Trial Court Cause No. 31815-86

                                            ORDER
        The Court GRANTS appellant’s May 16, 2014 second motion for extension of time to

file appellant’s brief.

        We ORDER appellant to file the brief within TWENTY (20) DAYS from the date of

this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE